Argued March 4, 1929.
The matter came before the lower court on an application to strike off a judgment entered on a judgment note. The reason given to move the court was that the praecipe for judgment was signed by some one not a party to the note, and so far as the record discloses "an entire stranger." The filing of a praecipe was unnecessary. "The holder of a judgment note or other obligation, where there is certainty as to the amount thereof, with warrant of attorney to confess judgment, may take the same to the prothonotary, whose duty it is to enter judgment thereon without requiring the assistance of an attorney": Deibert v. Rhodes, 291 Pa. 550, 555. The judgment was entered in favor of the original holder, and no irregularity appears in the record.
Judgment affirmed.